                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF ALABAMA
In re                                                                               Case No: 20-30471-WRS
KYIESHA YVONNE HOWARD                                                                            Chapter 13
         Debtor(s)


                         TRUSTEE'S SUMMARY OF CONFIRMED CHAPTER 13 PLAN


    The debtor's Chapter 13 case was filed on February 15, 2020. A summary of the plan or the final
modification was transmitted to the creditors under Fed. R. Bankr. P. 3015. The Confirmation hearing for
the debtor(s) plan was held on Thursday, May 14, 2020, and on that date the Court ordered the plan
confirmed.

   Following is a Summary of the plan as confirmed by the Court.
1. Payments and Length of Plan:

   Amount of debtor(s) plan payments:
   DEBTOR PAY SCHEDULE

   DEBTOR NAME                PAYEE NAME                           AMOUNT    FREQUENCY         START DATE
   KYIESHA YVONNE HOWARD      TI RESURRECTION LIFE CENTER, LLC       65.00   BI-WEEKLY         03/16/2020


  Period of payments: 58 months or until a 'POT' of $1,100.00 is paid to unsecured creditors.


   Payable to:   Chapter 13 Trustee
                 P. O. Box 613108
                 MEMPHIS TN 38101-3108

2. Senior expenses and Administrative claims to be paid:

                                    ADMINISTRATIVE EXPENSES
    Debtor's Attorney              Attorney's Fee Allowed                                  $3,500.00
    Chapter 13 Trustee             Notice Fee @ $.50 per copy                                  $2.00
    Chapter 13 Trustee             Trustee Administrative Fee                                  $7.50
    Clerk of Court                 Filing Fee                                                $310.00

                            SECURED, PRIORITY AND SPECIAL CLAIMS

 Secured
 Creditor                              910/365       Collateral Value        Interest             Payment
 ROCK ROSE HIGHLAND LAKES PROPERTY
                                 N LLC                     $2,345.00         0.00 %              $120.00




   Case 20-30471       Doc 21     Filed 05/15/20     Entered 05/15/20 16:18:39          Desc     Page 1
                                                   of 2
In re                                                                                 Case No: 20-30471-WRS
KYIESHA YVONNE HOWARD                                                                              Chapter 13
         Debtor(s)




3. Payments on allowed unsecured claims (including undersecured claims) will be made after senior
   expenses and claims are paid.

Dated this Friday, May 15, 2020.                             /s/ Sabrina L. McKinney
                                                             Sabrina L. McKinney
                                                             Chapter 13 Standing Trustee
                                       CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the foregoing document on all parties in interest , by either
electronic mail or by placing them in the United States Mail, postage prepaid, and properly addressed,
this Friday, May 15, 2020.



                                                                     /s/ Sabrina L. McKinney
                                                                     Sabrina L. McKinney
                                                                     Chapter 13 Standing Trustee




    Case 20-30471       Doc 21     Filed 05/15/20      Entered 05/15/20 16:18:39        Desc      Page 2
                                                     of 2
